Citation Nr: 1755374	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-46 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder (claimed as chloracne).

2.  Entitlement to service connection for a sleep disorder (claimed as sleep apnea).

3.  Entitlement to service connection for a variously diagnosed respiratory disorder, to include respiratory infections, tuberculosis, and chronic obstructive pulmonary disease (COPD).

4.  Entitlement to a rating in excess of 70 percent for PTSD.

5.  Entitlement to a rating in excess of 10 percent for hypothyroid disease.

6.  Entitlement to a rating in excess of 10 percent for chronic right knee strain.

7.  Entitlement to a rating in excess of 10 percent for chronic left knee strain.



ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to March 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2009 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in May 2013.  At that time, the Board denied the issues of entitlement to a rating in excess of 10 percent for tinnitus and a compensable rating for bilateral hearing loss.  Therefore, these issues are no longer before the Board.  The remaining issues, presently on appeal, were remanded for further development.  As discussed in more detail below, the Board finds that further development is needed before final adjudication of these issues.

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed prior to final adjudication of the Veteran's appeal.  The Board remanded this matter in May 2013, and directed, inter alia, that the Veteran be contacted to identify the providers of all evaluations and treatment he has received for the disabilities remaining on appeal during the pendency of the claim.  However, it is unclear that the Veteran was contacted.  Correspondence was sent to the Veteran in February 2017 at an address in Roanoke, Virginia.  The correspondence indicated that the Veteran should return enclosed VA Forms 21-4142 and 21-4142a, however, the Board notes that the file does not contained these completed forms.  Later, in April 2007, the RO sent the Veteran correspondence to a Blacksburg, Virginia address, stating that prior correspondence had been returned by the US Postal Service as undeliverable in March 2017, and the Blacksburg, Virginia address had been discovered as an alternative address.  The letter requested that the Veteran contact the RO to confirm the address.  Confirmation of the address does not appear in the claim file, though the Board notes that the RO has continued to use the Blacksburg, Virginia address and there is no indication that this mail has been returned as undeliverable.

In addition, the May 2013 Board remand directed the RO to arrange for a series of medical examinations regarding disabilities involving skin, sleep, respiratory, thyroid, and PTSD.  The RO was also invited to arrange for examinations of the right and left knee, if treatment records received indicated an increase in the severity of the disability since the last VA examination.  The Veteran failed to appear at the scheduled examinations.  However, the address on file in the Compensation and Pension Exam Inquiry is the Roanoke, Virginia address, not the Blacksburg, Virginia address.  In addition, CAPRI records obtained since the remand, show correspondence from July 2016 directed to the Veteran at the Roanoke, Virginia address from the VA medical center.  Therefore, the Board cannot be certain that the Veteran received notice of the scheduled examinations.

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Because the Board cannot determine that the Veteran was contacted and afforded the opportunity for examination, as was directed in the prior remand, the Board will again remand these matters before proceeding with final adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Corroborate the Veteran's current address by contacting the Veteran directly.  Attempts to contact the Veteran should be noted in the claim file.

Once the current address has been corroborated, the RO should ask the Veteran to identify the providers of all evaluations and treatment he has received for the disabilities remaining on appeal during the pendency of the appeal (records of which are not already associated with the claim file), and to provide releases for VA to secure all private records of such evaluation and/or treatment.

The RO should then arrange for exhaustive development to secure for the record (from the service department -or from the Veteran, if they are in his possession) any additional available STRs, including the report of Misawa, Japan February 22, 2009 service discharge examination and any STRs pertaining to treatment for thigh pustules.

The RO should also secure for the record the complete clinical records from all providers the Veteran identifies in response to the request made above, to specifically include any pre-June 2009 records of treatment he received from an orthopedic surgeon, the report of the MRI that was performed apparently between June 2009 and November 2009, and complete records of all VA treatment he has received for the disabilities at issue since July 2010.

The RO should also notify the Veteran that a VA examination will be scheduled related to his current appeal.  The letter should remind the Veteran that he should update his current address with the VA Medical Center to ensure he receives notification of the scheduled VA examination.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

2.  After the development above is completed, the RO should arrange for a skin examination of the Veteran to determine the nature and likely etiology of any current skin disorder, including the pustular perifolliculitis on the Veteran's posterior scalp, anterior thighs, and buttocks noted on June 2009 VA examination.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should note any STRs (received pursuant to the request above) showing treatment for pustules, and the Veteran's June 2009 VA examination statement that he was treated by medics in service for pustules on his thighs.  Based on a review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following: 

(a) Please identify (by medical diagnosis) each skin disorder found.

(b) As to each skin disorder diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service.  

The examiner must explain the rationale for all opinions, citing to supporting factual data.

3.  After the development sought  in (1) above is completed, the RO should arrange for a sleep disorders examination of the Veteran to determine the nature and likely etiology of any sleep disorder found (including the upper airways resistance syndrome diagnosed on June 2009 VA examination).  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should note the STRs which mention sleep problems.  Based on a review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following: 

(a) Please identify (by medical diagnosis) each sleep disorder found.

(b) As to each sleep disorder diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service/complaints noted therein.  

The examiner must explain the rationale for all opinions, citing to supporting factual data.  The explanation must include discussion of the VA diagnosis of upper airways resistance syndrome.

4.  After the development sought in (1) above is completed, the RO should arrange for a respiratory examination of the Veteran to determine the nature and likely etiology of any respiratory disorder found (including the COPD noted on June 2009 VA examination).  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following: 

(a) Please identify (by medical diagnosis) each respiratory disorder found.

(b) As to each respiratory disorder diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, to include the reports of complaints and environmental exposures (to oil fire smoke) reported therein.

The examiner must explain the rationale for all opinions, citing to supporting factual data.

5.  After the development sought in (1) above is completed, the RO should arrange for a thyroid examination of the Veteran to determine the extent and severity of his hypothyroid disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  Finds reported must include the following:

Is the Veteran's hypothyroidism manifested by fatigability, constipation, and mental sluggishness?  Is it productive of muscular weakness, mental disturbance, and weight gain?  Is it manifested by cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness?

6.  The RO should arrange for a psychiatric evaluation of the Veteran to determine the current severity of the Veteran's PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings must be described in detail (and must specifically include the presence or absence of each symptom in the criteria for a 100 percent rating (or any symptoms of like gravity).  The examiner must discuss the impact of the PTSD on the Veteran's social and occupational functioning.

7.  If records received pursuant to the development sought above suggest that there has been an increase in the severity of the Veteran's service-connected right and/or left knee disabilities since his last VA examination, the RO should arrange for an orthopedic examination of the Veteran to determine the current severity of those disabilities.  In such event, the Veteran's entire record must be reviewed by the examiner, and all findings must be described in detail.  The findings must specifically include ranges of motion (with notation of additional limitations due to such factors as pain, use, etc.); the presence or absence (and degree, if present) of subluxation or instability; whether or not there is X-ray evidence of arthritis.

The examiner must explain the rationale for all opinions.

8.  All examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


